908 F.2d 967Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kondian R. RAJARAM, Plaintiff-Appellant,v.INTERNATIONAL TYPOGRAPHICAL UNION;  Baltimore TypographicalUnion No. 12;  Jack Poist;  Gary Kidwell,Defendants-Appellees,andSunpapers Chapel of Baltimore Typographical Union No. 12;A.S. Abell Publishing Company, Defendants.
No. 89-3375.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 12, 1990.
Decided:  June 20, 1990.Rehearing Denied July 13, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., District Judge.  (C/A No. 80-12-B).
Kondian R. Rajaram, appellant pro se.
Brian A. Powers, O'Donoghue & O'Donoghue, Washington, D.C.;    Bernard Wolf Rubenstein, Abato, Rubenstein & Abato, P.A., Lutherville, Md., for appellees.
D.Md.
AFFIRMED.
Before PHILLIPS and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Kondian R. Rajaram appeals from the district court's order denying Rajaram's Fed.R.Civ.P. 60(b) motion.  Our review of the record and the district court's opinion discloses that the district court did not abuse its discretion and this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Rajaram v. International Typographical Union, C/A No. 80-12-B (D.Md. April 15, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED